Citation Nr: 0809433	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  96-08 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis 
(hay fever).

2.  Entitlement to service connection for Brodie's cyst of 
the left ischium or pelvic region, to include as secondary to 
the service-connected left ankle disorder.

3.  Entitlement to service connection for lumbar disc 
disease, central stenosis, and facet hypertrophy with 
spondylolysis, to include as secondary to a service-connected 
left ankle disorder, a right knee disorder and/or a lumbar 
strain.

4.  Entitlement to a staged or initial rating in excess of 10 
percent for lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1953 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In an April 1995 rating decision, in pertinent part, the RO 
denied service connection for hay fever.  In a November 1999 
rating decision, in pertinent part, the RO denied service 
connection for Brodie's cyst of the left ischium and for 
lumbar disc disease, central stenosis, and facet hypertrophy 
with spondylolysis.  In a June 2003 rating decision, the RO 
granted service connection for a lumbar strain, granting a 10 
percent rating.  The veteran's disagreement with these 
denials of service connection and the rating assigned to the 
lumbar strain disability led to this appeal.

The veteran testified before a Hearing Officer in March 1996 
and March 2000.  Copies of the transcript of these hearings 
have been associated with the claims file.  

The veteran's appeal was previously before the Board in 
December 2003.  At that time, the appeal was remanded in 
order that the veteran could be provided with additional 
notice pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA) and the obtainment of VA examinations.

As outlined below, the Board finds that there is sufficient 
evidence of record to grant service connection for additional 
back disability (service connection is in effect for a lumbar 
strain), diagnosed as lumbar disc disease, central stenosis 
and facet hypertrophy with spondylolysis.  Therefore, the 
Board is not required to further evaluate whether additional 
development is required regarding this claim.  

Regarding the claims of service connection for hay fever and 
Brodie's cyst, the Board finds that VA has substantially 
satisfied the directives contained in the December 2003 Board 
remand, and these claims are ripe for adjudication upon the 
merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the claim for an increased rating for a lumbar 
strain, the Board first notes that the report from a July 
2007 VA examination that evaluated the severity of the back 
disability has been recently associated with the claims file.  
The contents of this examination report do not appear to have 
been considered in the last supplemental statement of the 
case, which was issued in September 2007.  See 38 C.F.R. 
§§ 19.31, 19.37.  Further, in the instant decision, the Board 
grants service connection for additional back disability.  In 
view of the instant Board decision, the claim for an initial 
or staged rating in excess of 10 percent for a lumbar strain 
must be remanded so that the RO can assign a rating or 
ratings for the veteran's back that takes into account all of 
his service-connected back disorders.

Therefore, the issue of an initial or staged rating in excess 
of 10 percent for the veteran's back disability is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims adjudicated 
upon the merits in this decision has been obtained; the 
veteran has been provided notice of the evidence necessary to 
substantiate his claims and has been notified of what 
evidence he should provide and what evidence VA would obtain; 
there is no indication that the veteran has evidence 
pertinent to these claims that he has not submitted to VA.

2.  A history of hay fever was noted upon the veteran's 
enlistment examination and the veteran has acknowledged such 
history; the competent evidence of record is against a 
finding that the veteran's hay fever or allergic rhinitis was 
chronically worsened during his period of active duty.

3.  The preponderance of the competent and credible evidence 
of record is against a causal link between a diagnosis of a 
Brodie's cyst of the left ischium and any incident of active 
service; the veteran's Brodie's cyst was not caused or 
aggravated by a service-connected left ankle disorder.

4.  It is at least as likely as not that the veteran's lumbar 
disc disease, central stenosis, and facet hypertrophy with 
spondylolysis were caused by trauma caused by his service-
connected left ankle disability.


CONCLUSIONS OF LAW

1.  Allergic rhinitis or hay fever, which pre-existed 
service, was not aggravated therein.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2007). 

2.  Brodie's cyst was not incurred in or aggravated by active 
service, nor is this disability proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007). 

3.  With application of the doctrine of reasonable doubt, 
service connection for lumbar disc disease, central stenosis, 
and facet hypertrophy with spondylolysis is the result of a 
service-connected disability.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

Regarding the claim for service connection for lumbar disc 
disease, central stenosis, and facet hypertrophy with 
spondylolysis, sufficient evidence is of record to grant 
service connection.  The Board notes that this is a complete 
grant of the benefit sought on appeal.  Therefore, no further 
development is needed with respect to this claim.  

Turning next to the question of whether the veteran has been 
provided with adequate VCAA notice and assistance regarding 
the claims for service connection for hay fever and Brodie's 
cyst, there is no issue as to providing an appropriate 
application form or completeness of the application.  During 
the pendency of this appeal, the veteran has been provided 
with multiple VCAA notification letters.  Subsequent to the 
Board's December 2003 remand, the veteran has been issued 
VCAA notification letters in May 2004 and October 2006.  

The May 2004 and October 2006 letters fulfilled the 
provisions of 38 U.S.C.A. § 5103(a).  The veteran was 
informed about the information and evidence not of record 
that is necessary to substantiate his claims; the information 
and evidence that VA will seek to provide; the information 
and evidence the claimant is expected to provide; and to 
provide any evidence in his possession that pertains to the 
claims.  The May 2004 letter specifically informed the 
veteran of the elements of a secondary service connection 
claim, to include informing the veteran that a connection 
between the claimed disability and the service-connected 
disability could be shown by evidence of aggravation.  In the 
October 2006 letter, the veteran was provided with notice of 
how to establish a disability rating and an effective date, 
as required by Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the May 
2004 and October 2006 letters were issued subsequent to a 
Board remand, and therefore, after the rating decisions on 
appeal.  The Board is cognizant of Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Court, the burden shifts to VA to demonstrate that the error 
was not prejudicial.  The Federal Circuit reversed the Court 
of Appeals for Veterans Claims' holding that an appellant 
before the Court has the initial burden of demonstrating 
prejudice due to VA error involving: (1) providing notice of 
the parties' respective obligations to obtain the information 
and evidence necessary to substantiate the claim: (2) 
requesting that the claimant provide any pertinent evidence 
in the claimant's possession; and (3) failing to provide 
notice before a decision on the claim by the agency of 
original jurisdiction.  (Emphasis added.)  See also Simmons 
v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The Appeals 
Management Center (AMC) cured the timing defect by providing 
complete VCAA notice together with re-adjudication of the 
claims, as demonstrated by the September 2007 supplemental 
statement of the case.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and re-adjudicating 
the claim in the form of a statement of the case to cure 
timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

With respect to the duty to assist, the Board also finds that 
all necessary assistance has been provided to the veteran.  
The evidence of record includes private medical records and 
VA medical records, including VA examinations and opinions 
obtained upon remand.  There are multiple medical opinions 
that address all of the contended causal relationships.  
After review of these examination reports and opinions, the 
Board finds that the claims file now contains sufficient 
competent medical evidence to decide the claims adjudicated 
in this decision.  Thus, there is no duty to provide another 
examination.  38 C.F.R. §§ 3.159(c)(4).

Further, the Board notes that the claims file includes some 
documents indicating that the veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  The claims file currently includes numerous medical 
records from private and VA doctors, including documents 
related to worker compensation claims.  The veteran has been 
advised by the AMC/RO of the type of evidence needed to 
substantiate his claims, and of his responsibility to 
identify or submit any evidence he believed to be relevant to 
his claims.  He was also advised that VA would assist him in 
obtaining relevant evidence, including records of other 
Federal agencies.  He has never identified records of SSA as 
being relevant to the questions of whether hay fever was 
aggravated during service decades ago and whether a cyst in 
the pelvic bone was caused or aggravated by trauma.  Given 
the Board decision to grant service connection for additional 
back disabilities and considering the nature of the only 
other issues on appeal (service connection for a cyst and hay 
fever) and the nexus questions at hand, coupled with all of 
the evidence that is of record, to include nexus opinions, 
any additional development would serve no useful purpose. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims adjudicated upon the merits in this decision.  
Adjudication of these claims at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service. This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
See 38 C.F.R. § 3.306(b).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  For 
valid secondary service connection claims, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

A veteran may also establish secondary service connection by 
demonstrating that his current (secondary) disability became 
aggravated or worsened by the already service-connected 
disease.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA amended 38 C.F.R. § 3.310, effective October 10, 2006.  71 
Fed. Reg. 52744 (Sept. 7, 2006).  The amendment essentially 
codifies Allen by adding language that requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.  As the basis for 
the grant of service connection for lumbar disc disease, 
central stenosis, and facet hypertrophy with spondylolysis in 
this case is causation rather than aggravation, this 
amendment is not applicable. 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background:  Allergic Rhinitis (Hay Fever)

The veteran contends, in essence, that his hay fever was 
aggravated during service.  He specifically asserts that 
while he had hay fever prior to service, the disorder was 
worsened while he was on active duty in Korea.  The veteran 
filed his claim in September 1994, asserting that he was 
constantly treated with pills and nose sprays during service.  

In the report of medical examination completed at the time of 
the veteran's entrance into service in September 1953, no ear 
or throat disabilities were noted.  In the report of medical 
history completed at this time, the veteran marked that he 
had or had a history of hay fever.  In an April 1954 report 
of medical examination, the clinician completing the record 
noted that the veteran's nose was abnormal, and indicated 
that the veteran had a history of hay fever.  The veteran was 
found not to be physically qualified for duty involving 
actual control of aircraft.  The record, however, also 
contains an August 1956 report of medical examination, 
completed prior to the veteran's discharge from service.  The 
clinician completing the record found that the veteran's nose 
was normal.

In an August 1996 private medical record, a clinician noted 
that he first treated the veteran for allergic rhinitis in 
1990.  In an August 2003 letter, a private clinician noted 
that he had known the veteran for approximately six years, 
and that during that time, the veteran had experienced 
chronic recurrent allergic rhinitis and sinusitis.  The 
clinician noted that the veteran had reported a significant 
exacerbation of his symptoms since service.

Pursuant to the Board's December 2003 remand, the veteran 
underwent a VA examination in November 2006.  The examiner 
reviewed the claims file, including service medical records.  
The veteran reported to the examiner that after arriving in 
Korea, his allergies flared up.  The veteran reported that he 
was given injections, sprays and pills for the allergies. 

The examiner diagnosed allergic rhinitis, which he noted 
existed prior to service with no evidence that it was related 
to any incident of service.  Regarding whether it was clear 
that the veteran's allergic rhinitis was not aggravated 
during his period of active service, the examiner found that 
there was no information in the service medical records that 
would substantiate his claim that allergic rhinitis was 
aggravated during his period of active service.

Analysis:  Allergic Rhinitis (Hay Fever)

The Board finds that service connection for hay fever is not 
warranted.  As noted above, the record indicates that the 
veteran had a history of hay fever when he entered service 
and it is not contended otherwise.  The veteran contends that 
his hay fever was aggravated during service.  It was reported 
in an April 1954 report of medical history that the veteran's 
nose was found to be "abnormal," but the only notation 
recorded was that he had a history of hay fever.  No service 
medical records document that the veteran was treated for hay 
fever during service.  Review of the separation examination 
reveals that the veteran was not found to have active or 
symptomatic hay fever upon leaving service.  

Pursuant to a Board remand, the veteran was provided with a 
VA examination.  Following that evaluation, the examiner 
concluded that there was no connection between the veteran's 
service and his current diagnosis of allergic rhinitis (hay 
fever).  The examiner added that he did not find any evidence 
that hay fever was aggravated during service.  There is no 
contrary competent opinion of record.  It is pertinent to 
note that, in addition to the absence of any findings 
indicative of symptomatic hay fever upon the separation 
examination, the earliest post-service documentation of the 
veteran's treatment for hay fever is the August 1996 private 
medical record that shows treatment beginning in 1990, which 
was approximately 33 years after service, which weighs 
against a finding of aggravation of hay fever beyond its 
normal progression during service.  

Although the veteran has contended that he was treated for 
allergies continuously during service, there are no service 
medical records that document this treatment.  The Board 
acknowledges that the veteran is competent to testify as to 
his experiencing symptoms such as sneezing and a runny nose, 
symptoms commonly associated with hay fever.  See Washington 
v. Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  However, he is not competent to provide 
an opinion on whether his hay fever was aggravated during 
service beyond its normal progression, within the meaning of 
the applicable law.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
In this regard, the Court has held that intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation; rather, the underlying 
condition, as contrasted with symptoms, must have worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The veteran 
has not been shown to possess the requisite medical training 
or credentials needed to render a competent opinion on the 
question of whether his hay fever was aggravated during 
service beyond its normal progression.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lack probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

After consideration of all of the relevant the lay and 
medical evidence, the Board finds that the preponderance of 
the evidence is against the claim.  Therefore, the benefit of 
the doubt doctrine is not applicable and the claim for 
service connection for allergic rhinitis or hay fever must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Factual Background:  Brodie's Cyst

The veteran contends that he has a Brodie's cyst of the left 
ischium or pelvic region that is etiologically related to 
service.  In the December 2003 remand, the Board observed 
that the veteran had provided inconsistent history regarding 
alleged injuries to his left hip or pelvic region where the 
cyst at issue is located.  The veteran initially attributed 
the development of the cyst to a fall down a hill while 
running on maneuvers.  In later documents, the veteran 
claimed that the cyst was due to injuries received when he 
stepped on a land mine.  At the time of the remand, the Board 
noted that all opinions rendered by medical personnel that 
attributed the origin of the veteran's Brodie's cyst to be 
based upon these alleged events to be unsupported by the 
record, and that they, therefore, merit little weight.  See 
Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The service 
personnel records do not show that the veteran engaged in 
combat, nor do they reveal that he received a Purple Heart.  
The service medical records are devoid of any findings 
indicative of an injury from stepping on a mine.  On the 
other hand, service connection is in effect for a left ankle 
disability so the Board requested an opinion as to whether 
any trauma associated with the left ankle disability resulted 
in a Brodie's cyst in the left ischium or pelvic region.  
This opinion was obtained and is discussed in the analysis 
below.  The relevant evidence is summarized as follows.

Service medical records do not indicate any treatment for an 
infection or trauma to the left hip region or a Brodie's cyst 
in that area.  

In a June 1995 private record, a clinician noted that the 
etiology of the Brodie's cyst was unknown, but that this 
condition is aggravated every time the veteran falls down.  A 
September 1996 medical record indicates that the veteran 
reported that he had pain "on and off" in the left buttock 
for 40 years.  In a February 1998 record, the clinician noted 
that the veteran had pain in his pelvis for approximately 40 
years, due to many falls.  In a March 1998 operation report, 
the clinician completing the record noted that the veteran 
had a long history of pain in the left ischium and that he 
believed that the veteran was hit with shrapnel metal after 
he stepped on a mine in Korea, but noted that there was no 
obvious scar associated with it.  

In an April 1998 record, a clinician noted the contentions 
regarding injury by a land mine.  The clinician noted that 
his findings and the history implied a fracture or fractured 
bone from an explosion such as from a land mine decades past.  
He opined that the symptomatology and the histology were 
consistent with another doctor's implication that this was 
probably and old post-traumatic chronic infection, "possibly 
or probably" related to a mine explosion in the 1950s.  In 
another April 1998 private medical record, the clinician 
completing the record noted that the veteran stated that he 
stepped on a land mine and received multiple injuries, 
including injury to his left ankle which resulted in multiple 
falls.  He found that the Brodie's cyst may certainly be due 
to old trauma which a chronic inflammatory process.  

In an August 1998 letter, a private clinician opined that it 
was more likely as not that the veteran's pelvis, back and 
bilateral knee conditions were directly related to the left 
ankle problems that the veteran has experienced since 
service.  The clinician did not provide any rationale for the 
opinion.  

In a September 1998 letter, another clinician noted that the 
veteran had a "long history of probable lesion of the pelvis 
secondary to stepping on a land mine while in the service 
with probable foreign body about the ischium.  He found that 
the lesion was quite atypical and consequently the clinician 
thought that this history of a prior injury in the manner the 
veteran described would be the most likely etiology.  

In a January 1999 private record, a clinician documented that 
a tumor in the pelvis was removed in March 1998, to remove 
shrapnel.  In a July 2002 "Primary Treating Physician's 
Supplemental Report," the clinician completing the record 
indicated that the Brodie's cyst was due to an old injury in 
August 1996.

Pursuant to the Board's December 2003 remand, the veteran 
underwent an examination in May 2005.  The examiner reported 
that he reviewed the claims file.  The examiner documented 
the veteran's contentions regarding the exploding land mine.  
The examiner opined that the Brodie's cyst of the left 
ischium was not likely to be secondary to ankle trauma.  He 
noted that the Brodie's cyst was not a sequelae (residual) of 
the veteran's service-connected left ankle condition.  He 
opined that the cyst was evidence of prior sub-acute 
osteomyelitis and that it does not result from local trauma.  
Instead, it is evidence of old blood borne infection which 
localized to the ischium.  He indicated that it would require 
"gross speculation" to assign causation to the ankle 
fracture, without evidence that the ankle fracture became 
infected.  

Analysis:  Brodie's Cyst

As outlined above, there are multiple medical records in the 
claims file that provide evidence regarding whether the 
veteran's Brodie's cyst of the left ischium or pelvic region 
is due to in-service trauma or an injury caused by his 
service-connected left ankle disability.  In addition, as 
outlined above, the Board noted in its December 2003 remand 
and reiterates here that the veteran has provided conflicting 
statements regarding injuries to his left leg.  In this 
regard, the Board notes that the claims file includes 
pictures of the veteran during service showing him at the top 
and bottom of the hill he contends he fell down.  Many of the 
medical records, however, contain the veteran's assertion 
that he sustained trauma to the left pelvic region as the 
result of stepping on a land mind.  As will be discussed in 
more detail below, due to the veteran's conflicting 
statements and the lack of documentation of the latter 
alleged incident, the Board finds that opinions based on this 
contention are best considered to be of no probative value 
rather than "little" probative value (as previously 
describe) - as the underlying basis of these opinions is not 
factually inaccurate.  See Coburn v. Nicholson, 19 Vet. App. 
427 (2006).  It is again pertinent to note that the service 
personnel records are negative for any medals or decorations 
evincing combat, to include the receipt of a Purple Heart, 
and the service medical records fail to disclose any findings 
suggesting the veteran was injured in a land mine explosion. 

Other medical documents, to include those dated in June 1995, 
February 1998, and August 1998, include a history that the 
Brodie's cyst caused or aggravated by falls, albeit there is 
no indication that the claims file was reviewed.  This line 
of causation stems from the contention that the veteran's 
service-connected left ankle caused him to fall, which in 
turn resulted in the left hip injury and Brodie's cyst in the 
left ischium or pelvic region.  It was on this basis that the 
Board remanded this claim to obtain a VA examination and a 
medical opinion.  In the May 2005 examination report, the 
physician indicated that he had reviewed the claims file and 
found that there was no link between the development of the 
Brodie's cyst and the veteran's left ankle disability.  
Rather, the clinician attributed the cyst to a post-service 
blood borne infection.

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Although the Board may 
not ignore the opinion of a physician, it is free to discount 
the credibility of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  The Board further notes 
that greater weight may be placed on one physician's opinion 
than another physician's opinion depending on factors such as 
reasoning employed by the physician.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).

After review of the evidence, the Board finds that the 
opinions linking the cyst at issue to service based on an 
injury from stepping on a land mine are of no probative value 
as there is no suggestion in the service personnel records or 
service medical records of such an injury or incident.  
Unlike these other clinicians, the physician who examined the 
veteran in May 2005, while recording the veteran's 
contentions in this regard, did not merely rely on this 
history when forming his opinion.  Rather, in addressing 
whether the veteran's Brodie's cyst was caused or aggravated 
by any trauma, the examiner documented that he had reviewed 
the veteran's complete claims file prior to concluding that 
the cyst was not due to an in-service injury or any trauma 
due to a fall caused by a left ankle disability.  In 
addition, he provided a rationale for his opinion by 
concluding that the cyst was due to an infection rather than 
prior injury.  For these reasons, the Board finds that the 
May 2005 opinion is of significant probative value and 
outweighs the other opinions of record that were not based 
upon a review of the record and, in the case of an alleged 
in-service land mine explosion, were based upon an inaccurate 
factual background.

With respect to the opinions linking a current Brodie's cyst 
to an alleged in-service injury from a mine explosion, the 
Board has considered Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005), wherein the Court held that the VA and Board may 
not simply disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran.  See also Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006).  However, in Kowalski, the Court also 
cited its decisions in Swann v. Brown, 5 Vet. App. 229, 233 
(1993) and Reonal v. Brown, 5 Vet. App. 458, 461 (1993) in 
reaffirming that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  Here, the service medical records do not show that 
the veteran was treated for any injury from a mine explosion 
and his statements relating to such have been contradictory.  
Hence, the nexus opinions relying on such history are of no 
probative value. 

Turning next to the veteran's lay statements, the Board notes 
that, in Jandreau v. Nicholson, No. 2007-4019 WL 1892301 Vet. 
App. July 3, 2007), the Federal Circuit Court determined that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well. Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

In the Board's judgment, the disability in question, which 
was diagnosed on the basis of X-ray examination, is not the 
type of disability that can be diagnosed by a layman.  
Jandreau, supra.  The cyst is located in the left ischium, 
which is part of the pelvis (bone).  Thus, while the veteran 
is competent to report what comes to him through his senses, 
he does not have medical expertise to diagnose such a 
condition involving the pelvis.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  In this case, he cannot provide a 
competent opinion regarding diagnosis or causation.  That is, 
he has not been shown to possess the requisite medical 
training or credentials needed to render a competent opinion 
as to the diagnosis or medical causation of this disease.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lack probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The undersigned has fully considered the veteran's 
contentions, including those set forth in writing and orally 
at a personal hearing held during this appeal.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in an of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements as in 
this case.  As noted above, in addition to the fact that the 
service medical records do not support the veteran's claim 
that he sustained an injury to the left pelvic or hip region, 
the record is devoid of contemporaneously recorded medical 
evidence of any complaints, clinical findings or X-ray 
evidence indicative of a Brodie's cyst until many years post-
service.  The gap of time of between the alleged in-service 
injury and the first medical evidence of a diagnosis of 
Brodie's cyst is, in itself, significant and it weighs 
against the veteran's claim for service connection on a 
direct incurrence basis.  See Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered in service connection 
claims).  As to the opinions addressing the question of 
whether the cyst at issue is linked to service or was caused 
or aggravated by trauma associated with a service-connected 
unstable left ankle, for the reasons and bases summarized 
above, the weight of the evidence shows that the veteran's 
Brodie's cyst began many years after his separation from 
active duty and was caused by a post-service infection rather 
than alleged in-service trauma or a fall due to his left 
ankle disability.  

After consideration of the relevant lay and medical evidence 
of record, to include the competent nexus opinions, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for Brodie's 
cyst of the left ischium must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).

Factual Background:  Back Disability

In a June 2003 rating decision, the RO granted service 
connection for a lumbar strain.  The RO documented that 
medical evidence indicated that the veteran twisted his left 
ankle while lifting a computer monitor - causing the veteran 
to fall on top of the monitor, injuring his back.  The RO 
noted that the veteran's other diagnoses were not included in 
the grant of service connection because it was 
"inconceivable" that the strain the veteran suffered could 
have produced the degenerative change in his spine.  

In the April 2002 VA examination, the examiner had found, 
that although the condition of the left ankle, over time and 
in a chronic fashion, may not have played "as great of a 
role" in the development of the lumbar condition, it was 
certain that the instability of the left ankle led to an 
accident that caused acute injury to the lumbar spine.  

In the December 2003 remand, the Board directed that a VA 
examination opinion be obtained regarding whether the 
veteran's service-connected disabilities caused or aggravated 
the veteran's back disability, in addition to the already 
service-connected lumbar spine.

In the May 2005 VA examination, the examiner, after review of 
the claims file, opined that lumbar disc disease and 
foraminal stenosis are well-documented sequelae of local 
trauma, and there is well-documented evidence that the 
veteran's left ankle condition resulted in numerous falls 
over the years following discharge from active duty.  The 
examiner continued that, likewise, the facet hypertrophy was 
a well-described sequale of localized spinal trauma, such as 
would have occurred with repeated falls secondary to left 
ankle disability.

In June 2007, an additional opinion was obtained.  The 
medical doctor noted review of the claims file.  The examiner 
opined that from review of "the documented reports of his 
mechanisms of injuries it appear[ed] that his lower back 
condition is less likely due solely to direct result of his 
ankle condition."

Analysis:  Back Disability

The Board finds that the veteran has lumbar disc disease, 
central stenosis, and facet hypertrophy with spondylolysis 
secondary to his service-connected left ankle disability.  
The Board is aware that there is evidence of record that the 
veteran has received injuries after service to his lower 
extremities, to include in a motor vehicle accident.  The 
veteran, however, is service connected for a left ankle 
disability, a right knee disability and a lumbar spine 
disability.  At the time of the Board's December 2003 remand, 
there was evidence that his service-connected left ankle 
disability caused the veteran to fall.  In the May 2005 VA 
examination, the examiner found a link between numerous falls 
caused by the left ankle disability and the development of 
the back diagnoses that are on appeal for service connection.

In the June 2007 opinion, the examiner concluded that it was 
less likely (than not) that the veteran's back disability was 
due solely to his service-connected left ankle disability, 
which can be construed as supporting a finding that the back 
disability was partially due to the left ankle disability.  

Based on the December 2003 opinion and review of the record, 
the Board finds that the preponderance of the evidence 
supports the claim.  Therefore, with application of the 
doctrine of reasonable doubt, the Board finds that service 
connection for lumbar disc disease, central stenosis, and 
facet hypertrophy with spondylolysis secondary to service-
connected ear disabilities is warranted.


ORDER

Service connection for allergic rhinitis (hay fever) is 
denied.

Service connection for Brodie's cyst of the left ischium, to 
include as secondary to the service-connected left ankle 
disorder, is denied.

Secondary service connection for lumbar disc disease, central 
stenosis, and facet hypertrophy with spondylolysis is 
granted.


REMAND

Service connection is in effect for a lumbar strain and the 
Board decision above grants secondary service connection for 
additional back disabilities, diagnosed as lumbar disc 
disease, central stenosis, and facet hypertrophy with 
spondylolysis.   As the veteran's claim for a rating in 
excess of 10 percent for a lumbar strain is on appeal, the 
AMC/RO must readjudicate the increased rating claim taking 
into account the veteran's lumbar disc disease, central 
stenosis, and facet hypertrophy with spondylolysis.

In addition, as noted in the Introduction, a July 2007 VA 
examination that evaluated the severity of the back 
disability has been recently associated with the claims file.  
The contents of this examination report do not appear to have 
been considered in the last supplemental statement of the 
case, which was issued in September 2007.  See 38 C.F.R. 
§§ 19.31, 19.37.  The AMC/RO must correct this procedural 
defect.  Id; 38 C.F.R. § 19.9

The Board notes that during the pendency of this appeal the 
rating criteria for rating back disabilities has changed.  
See Fed. Reg. 51,454 (August 27, 2003).  Although the veteran 
has been provided with portions of the rating schedule in 
effect prior to that date and the rating criteria in effect 
as of this date, the Board finds that the veteran should be 
provided with copies of the former and current diagnostic 
codes in the supplemental statement of the case issued upon 
remand (if the benefit sought is not granted.)  Specifically, 
the veteran should be provided copies of Diagnostic Codes 
5289, 5292, 5293, 5295 (in effect prior to September 26, 
2003) and current Diagnostic Codes 5237, 5242, 5243 (General 
Rating Formula and applicable notes following same).  

Accordingly, the AMC/RO must evaluate the veteran's service-
connected back disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114 (2006); VAOPGCPREC 3-2000 (April 10, 2000); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  In 
addition, under the current schedular criteria, the AMC/RO 
should evaluate whether there are any associated objective 
neurologic abnormalities that should be rated separately 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
Note (1).

Accordingly, the case is REMANDED for the following action:

The veteran's claim for an increased 
rating for a back disability, to include 
a lumbar strain, lumbar disc disease, 
central stenosis, and facet hypertrophy 
with spondylolysis, must be re-
adjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  

The claim should be adjudicated under 
the rating criteria for a back 
disability in effect prior to September 
26, 2003 and as of September 26, 2003, 
keeping in mind that the revised 
criteria may not be applied to any time 
period before the effective date of the 
change.  In addition, under the current 
schedular criteria, the AMC/RO should 
evaluate whether there are any 
associated objective neurologic 
abnormalities that should be rated 
separately under an appropriate 
diagnostic code. 

If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative must 
be provided with a supplemental 
statement of the case.  This 
supplemental statement of the case must 
include copies of Diagnostic Codes 5285 
- 5295 (in effect prior to September 26, 
2003) and current Diagnostic Codes 5235-
5243.  

An appropriate period of time should 
then be allowed for a response, before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



The purpose of this remand is to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of these matters by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


